     Case 2:18-cv-01621-KJM-DMC Document 61 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEXCELL INC., et al.,                             No. 2:18-CV-1621-KJM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    STS HYDROPOWER, LTD, et al.,
15                       Defendants.
16

17                  Plaintiffs, who are proceeding with retained counsel, bring this civil action. A

18   settlement conference is scheduled for December 15, 2020, at 9:30 a.m., before the undersigned.

19   By minute order issued on October 26, 2020, the parties have been directed to submit confidential

20   settlement conference statements directly to chambers by December 7, 2020. These statements

21   shall not be filed. Unless otherwise notified by the undersigned, counsel shall make available a

22   person able to dispose of the case or be fully authorized to settle the matter on any terms. See

23   Local Rule 270(f)(1). Concurrent with their settlement conference statement, the parties shall

24   execute and file the attached Waiver of Disqualification.

25                  IT IS SO ORDERED.

26   Dated: December 2, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
     Case 2:18-cv-01621-KJM-DMC Document 61 Filed 12/02/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    TEXCELL INC., et al.,                             No. 2:18-CV-1621-KJM-DMC
11                       Plaintiffs,
12           v.
13    STS HYDROPOWER, LTD, et al.,
14                       Defendants.
15

16
                                       WAIVER OF DISQUALIFICATION
17

18                  Pursuant to Eastern District of California Local Rule 270(b), the parties to the
     herein action affirmatively request that the assigned Magistrate Judge participate in the settlement
19   conference and further, the parties waive any claim of disqualification to Judge Cota thereafter
     hearing and determining matters in this case in accordance with 28 U.S.C. § 636(b)(1) and
20   Eastern District of California Local Rule 302.
21

22   DATED: ______________                         __________________________________________
                                                   By: For Plaintiff(s)
23

24   DATED: ______________                         __________________________________________
25                                                 By: For Defendant(s)

26
27

28
                                                       2
